Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I+N of SEQ ID NO: and species in the reply filed on May 24, 2022 is acknowledged.

Claims 1-19 are pending.  Claims 1-19 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-12, 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kwong et al. (US 2019/0345534).
Kwong et al. teach the method of protease detection with peptides cleavage in plasma for cathepsin with fluorescent reporter with nanoparticle (paragraph 4, 15-18, 82-86, 114) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 8-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2019/0345534) in view of Bhatia et al. (US 2019/0128873).
Kwong et al. teach the method of protease detection with peptides cleavage in plasma for cathepsin with fluorescent reporter with nanoparticle (paragraph 4, 15-18, 82-86, 114) .  Kwong does not teach the SEQ ID NO:650 of peptide.
Bhatia et al. disclose enzyme susceptible detectable marker with protease cleavage site SEQ ID NO:13 which is 100% identical to the claimed species SEQ ID NO:650 with nanoparticles.  Bhatia disclose in vitro analysis of blood sample (paragraph 89).  Bhatia teach the fluorescence analysis (paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the specific cleavage site taught by Bhatia et al. into the teaching of Kwong et al.  One of ordinary skill in the art would be motivated by the specificity provided by the specific cleavage peptide for the protease detection.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2019/0345534) in view of Bhatia et al. (US 2019/0128873) as applied to claims 1-5, 8-12, 16-19  above, and further in view of Aherns et al. (US 2019/0064167).
The teaching of Kwong et al. (US 2019/0345534) in view of Bhatia et al. (US 2019/0128873) is discussed above.  They do not teach the anticoagulant and EDTA.
Aherns et al. teach the use of anticoagulant in the plasma for protease detection.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the anticoagulant of Aherns et al. in the protease assay in plasma of Kwong and Bhatia.  One of ordinary skill in the art would be motivated by the need to keep the plasma assay from coagulation which will interfere with the protease assay.  EDTA is one of many well known anticoagulant.  One of ordinary skill in the art would find it obvious to substitute well known anticoagulant in order to optimize the protease assay.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2019/0345534) in view of Bhatia et al. (US 2019/0128873) and Aherns et al.(US 2019/0064167) as applied to claims 1-12, 16-19  above, and further in view of Bhatia et al. (US 2020/0096514).
The teaching of Kwong et al. (US 2019/0345534) in view of Bhatia et al. (US 2019/0128873) and Aherns is discussed above.  They do not teach 5-FAM nor CPQ2.
Bhatia et al. (‘514) teach the 5-FAM and CPQ2  in the fluorescent protease assay (paragraph 219-221; Table 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the 5-FAM and CPQ2 of Bhatia et al.(‘514) in the protease assay in plasma of Kwong, Bhatia, Aherns.  One of ordinary skill in the art would be motivated by the obviousness of using well known fluorescent ingredients with the fluorescent protease assay.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2019/0345534) in view of Bhatia et al. (US 2019/0128873), Aherns et al.(US 2019/0064167),  Bhatia et al. (US 2020/0096514) as applied to claims 1-19  above, and further in view of Bruno et al. (US 2005/0191680)
The teaching of Kwong et al. in view of Bhatia et al., Aherns, Bhatia (‘514) is discussed above.  They do not teach fret.
Bruno et al. teach the FRET  in the fluorescent protease assay (paragraph 21-22, 51, 56).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the FRET of Bruno in the fluorescent protease assay in plasma of Kwong, Bhatia, Aherns, Bhatia (‘514).  One of ordinary skill in the art would be motivated by the obviousness of using well known fluorescent signaling system such as FRET with the fluorescent protease assay.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/573,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 1-19 of copending Application No. 17/573,129 (reference application) anticipate the pending claims.

Claim 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/573,123 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claims 1-22 of copending Application No. 17/573,123 (reference application) anticipate the pending claims.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646